IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2018-KA-00103-COA

PETER J. HENDERSON A/K/A PETER JULIUS                                        APPELLANT
HENDERSON

v.

STATE OF MISSISSIPPI                                                           APPELLEE

DATE OF JUDGMENT:                          12/12/2017
TRIAL JUDGE:                               HON. CHRISTOPHER LOUIS SCHMIDT
COURT FROM WHICH APPEALED:                 HARRISON COUNTY CIRCUIT COURT,
                                           FIRST JUDICIAL DISTRICT
ATTORNEY FOR APPELLANT:                    OFFICE OF STATE PUBLIC DEFENDER
                                           BY: MOLLIE MARIE MCMILLIN
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: SCOTT STUART
DISTRICT ATTORNEY:                         JOEL SMITH
NATURE OF THE CASE:                        CRIMINAL - FELONY
DISPOSITION:                               AFFIRMED - 05/21/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE CARLTON, P.J., TINDELL AND McDONALD, JJ.

       TINDELL, J., FOR THE COURT:

¶1.    A Harrison County jury convicted Peter Henderson of the first-degree (deliberate-

design) murder of Chandler Pugh. Miss. Code Ann. § 97-3-19(1)(a) (Rev. 2014). The

Harrison County Circuit Court, First Judicial District, sentenced Henderson to life

imprisonment in the custody of the Mississippi Department of Corrections (MDOC). On

appeal, Henderson argues that his trial attorneys rendered ineffective assistance and that the

verdict was against the overwhelming weight of the evidence. Finding no error, we affirm
Henderson’s conviction and sentence.

                                           FACTS

¶2.    At the time of Pugh’s death, Henderson was dating Pugh’s ex-girlfriend, Charlotte

Guillotte. Henderson lived in Mobile, Alabama, and Guillotte lived in Gulfport, Mississippi.

Guillotte testified that on the afternoon of August 10, 2016, Pugh forced his way into her

apartment and assaulted and threatened her in front of the couple’s youngest son.1 Guillotte

reported the incident to police. She also called Henderson and told him about the altercation.

Henderson arrived in Gulfport that evening and met Guillotte at her apartment. He then

accompanied Guillotte to the police station to pick up paperwork for a protective order

against Pugh. Guillotte stated that she observed Henderson with his gun when they left her

home. Both Guillotte and Henderson testified that Henderson always carried his gun because

he worked as a security guard for several night clubs.

¶3.    Guillotte texted Pugh and told him she planned to get the protective order against him.

Pugh repeatedly tried to call Guillotte, but she refused to answer her phone. Pugh then tried

to text Guillotte. By way of his text messages, Pugh apologized to Guillotte for his behavior

earlier that day and told Guillotte that he would not come around again. Based on these

statements, Guillotte felt that Pugh had dropped the matter.

¶4.    After leaving the police station, Guillotte and Henderson stopped at a gas station so

Guillotte could buy cigarettes. As Guillotte returned to her car and began to open her

driver’s side door, Pugh unexpectedly pulled up beside her. Although Pugh’s sudden arrival



       1
           Guillotte and Pugh had two children together during their dating relationship.

                                               2
startled her, Guillotte stated that she was not scared of Pugh due to his earlier apology.

Guillotte testified, however, that she was startled enough that she jumped and ran around her

car. Pugh exited his car and followed Guillotte until she stopped in front of her car.

Guillotte testified that Pugh repeatedly asked her to drop Henderson off so that she and Pugh

could talk privately. Guillotte replied that she did not want to talk to Pugh, and she asked

him to leave.

¶5.       Guillotte stated that she never saw a weapon in Pugh’s hands while they were at the

gas station. She also testified that, although Pugh spoke in a loud voice, that was just the way

he acted, and she stated that he never verbally or physically threatened her during the

conversation. While Guillotte and Pugh were talking in front of Guillotte’s car, Henderson

exited the passenger side of the car and approached them. Guillotte testified that Henderson

told Pugh to leave Guillotte alone. Pugh responded that Henderson needed to “just step

back” because his discussion with Guillotte did not involve Henderson. Guillotte further

stated:

          [A]t one point in time, I was going to try to get in my car, and I didn’t see
          [Henderson] showing [Pugh] his gun, but I heard [Pugh] say, [“O]h, I see your
          gun, that’s nice.[”] And he [(Pugh)] told me, . . . [“B]ut Charlotte, you know
          I’m crazy. You know I’m not scared of no gun.[”] I told [Pugh], [“]I don’t
          want you to be scared, but can you just please go[?”]

Guillotte testified that Pugh refused to leave, and he again urged her to drop off Henderson

so she and Pugh could speak privately. During the confrontation, Guillotte never saw Pugh

lunge at or strike Henderson.

¶6.       Guillotte stated that she eventually got back into her car. Pugh continued to speak to



                                                3
her through the open driver’s side window, and Guillotte eventually agreed to his request that

she drop off Henderson and speak privately with Pugh. Guillotte testified that Pugh then

leaned inside her car. Although she could not remember for sure, Guillotte stated that she

thought Pugh buckled her seatbelt for her. During this interaction, Henderson stood by the

driver’s side fender of Guillotte’s car with his gun in his hand. After Pugh straightened up,

Guillotte heard gunshots. She then realized that Henderson had shot Pugh. As she heard the

gunshots, Guillotte looked at Pugh. She saw Pugh lean down, stand back up, and then fall

to the ground. Guillotte reiterated that, while at the gas station, she never saw Pugh with a

weapon, and she never heard him threaten Henderson or attempt to strike or lunge at

Henderson.

¶7.    Henderson called 911 and reported the shooting. When officers arrived at the scene,

he told them he had shot Pugh. The forensic pathologist who examined Pugh’s body testified

that Pugh died from multiple gunshot wounds. The pathologist testified that Pugh sustained

three shots to his chest and one to his back. During their investigation, police discovered a

deleted text message from Henderson on Guillotte’s phone. Henderson sent the message at

11:44 p.m. on August 4, 2016, which was six days before the shooting. Henderson’s

message to Guillotte stated, “That n---- don’t want to see me. I kill that f---- n----. What he

mad for[?]” While searching Henderson’s phone, the police also discovered that, about an

hour after sending the text message to Guillotte, Henderson did an Internet search on

Mississippi gun laws. Specifically, he looked at stand-your-ground gun laws. The police

also recovered video footage of the shooting, which the State introduced into evidence.



                                              4
¶8.    Henderson testified on his own behalf. He stated that Guillotte called him the

afternoon of August 10, 2016, and told him about the altercation with Pugh. Henderson

stated that Guillotte sounded hysterical and insisted that he drive to Gulfport as quickly as

possible. Based on his conversations with Guillotte throughout the afternoon, Henderson

believed that Guillotte was afraid of Pugh and that she was waiting for Henderson to

accompany her to the police station to pick up the paperwork for a protective order.

Henderson testified he was aware of the contentious nature of Guillotte’s prior dating

relationship with Pugh because Guillotte had told him several stories about the relationship.

¶9.    When Henderson arrived at Guillotte’s apartment, he stated that Guillotte showed him

text messages Pugh had sent her. According to Henderson, Pugh’s text messages stated that

Pugh “was going to come back and kill [Guillotte] and going to kill [Henderson].”

Henderson testified that he was well aware of Pugh’s attempts throughout that evening to

contact Guillotte through text messages and phone calls. As he and Guillotte waited at the

police station, Henderson testified that Pugh continued to repeatedly call Guillotte.

Henderson stated that Pugh then sent Guillotte a text message that indicated Pugh had seen

Henderson’s car parked at Guillotte’s apartment. Henderson said he was able to see the text

message because he was sitting right beside Guillotte when she read the message. Henderson

further testified the message scared him because it implied that Pugh had driven by

Guillotte’s apartment. Henderson also stated that he told the police officer who spoke to him

and Guillotte about Pugh’s threatening messages, and he expressed to the officer that he was

scared.



                                             5
¶10.   Henderson confirmed that he and Guillotte stopped at a gas station to buy cigarettes.

As Guillotte reached her driver’s side door, Henderson saw another car suddenly drive up

next to Guillotte. Henderson stated that Guillotte jumped out of the car’s way, and when

Pugh exited the other vehicle, Guillotte ran behind her car. Realizing that the new arrival

must be Pugh, Henderson grabbed his gun and exited Guillotte’s car. Henderson testified

that Guillotte and Pugh were screaming at each other and that Guillotte kept asking Pugh to

leave her alone. Henderson further testified that Pugh’s hands were balled into fists, and

Pugh was “all in [Guillotte’s] face . . . .”

¶11.   Henderson stated that he asked Pugh to calm down and to leave Guillotte alone.

According to Henderson, Pugh put his hand in Henderson’s face. Henderson stated that

Guillotte tried to get back into her car, and Pugh followed her. Then, Pugh looked at the gun

in Henderson’s hand and said, “[T]hat’s a nice gun.” After Pugh’s comment, Henderson

testified that he felt like Pugh was “kind of off or something[,]” and he stated that he was

unsure whether Pugh also had a weapon on him.

¶12.   Henderson testified that Guillotte got back into her car, and Pugh ran to his own car

and opened the door. At the time, Henderson was standing by the driver’s side fender of

Guillotte’s car with his gun still in his hand. Henderson testified that Pugh then returned to

Guillotte’s car, opened the driver’s side door, and jumped on top of Guillotte. Henderson

stated that he thought Pugh was killing Guillotte. When Pugh exited the car, Henderson

testified that he did not see Guillotte moving in the driver’s seat, and he thought Pugh had

killed Guillotte. Henderson stated that Pugh then came toward him, and he fired several



                                               6
shots at Pugh. According to Henderson, he was afraid for his own life and for Guillotte’s life

when he shot Pugh. He further testified that he only shot Pugh in the chest and that the

pathologist must have mistaken the exit wound in Pugh’s back as an entrance wound.

¶13.   After considering all the testimony and evidence, including the video footage of the

shooting, the jury convicted Henderson of first-degree murder. The circuit court sentenced

Henderson to life imprisonment in MDOC’s custody. Henderson filed an unsuccessful

motion for a judgment notwithstanding the verdict or, in the alternative, a new trial.

Aggrieved, he appeals his conviction and sentence.

                                        DISCUSSION

       I.     Ineffective Assistance

¶14.   Henderson argues his trial attorneys provided ineffective assistance because they

failed to request jury instructions on all of his theories of defense. Although the jury received

a self-defense instruction, Henderson assigns error to his trial attorneys’ failure to also

request a castle-doctrine instruction, a stand-your-ground instruction, and a defense-of-others

instruction. Henderson claims that the evidence supported these additional instructions. He

further asserts that such “instructions would have given the jury a more complete picture of

the law regarding self-defense.” Henderson therefore asks this Court to reverse his

conviction and sentence and to remand this case for a new trial.

¶15.   “Ordinarily, ineffective-assistance-of-counsel claims are more appropriately brought

during [postconviction] proceedings.” Jones v. State, 252 So. 3d 574, 589 (¶60) (Miss.

2018). We may, however, address an ineffective-assistance claim on direct appeal when the



                                               7
issue presented is “based on facts fully apparent from the record” and a different attorney

represents the defendant on appeal. Archer v. State, 986 So. 2d 951, 955 (¶16) (Miss. 2008).

Finding that to be the case here, we address the merits of Henderson’s ineffective-assistance

claim.

¶16.     To succeed on his ineffective-assistance claim, Henderson must prove (1) his trial

attorneys’ performance was deficient, and (2) their deficient performance deprived him of

a fair trial. Dartez v. State, 177 So. 3d 420, 423 (¶19) (Miss. 2015). As the Mississippi

Supreme Court explained in Dartez:

         [The appellate court] look[s] at the totality of the circumstances to determine
         whether counsel’s efforts were both deficient and prejudicial. There is a
         strong but rebuttable presumption that counsel’s conduct falls within the wide
         range of reasonable professional assistance. Only where it is reasonably
         probable that, but for the attorney’s errors, the outcome would have been
         different, will we find that counsel’s performance was deficient.

Id. (citations omitted).

¶17.     During closing arguments, Henderson’s defense counsel did not even reference the

castle doctrine or stand-your-ground gun laws. And while defense counsel mentioned that

Henderson’s actions also served to protect Guillotte, the main argument espoused was that

Henderson shot Pugh in self-defense. As reflected in the trial transcript, Henderson’s trial

attorneys argued as follows during closing argument:

         [Y]ou can see that on the video, [Mr. Pugh] is in [Ms. Guillotte’s] window, he
         steps back, he walks this way, toward Mr. Henderson, admittedly he [(Mr.
         Henderson)] was standing there. Now, [Mr. Pugh’s] car was there, too. We
         don’t know what’s in Mr. Pugh’s mind. We know he’s mad. We know he
         doesn’t want Mr. Henderson there. He doesn’t want Mr. Henderson anywhere
         around the mother of his children, and I can bet you he doesn’t want him
         around his kids, either. So Mr. Henderson, not knowing what’s in Mr. Pugh’s

                                               8
       mind, freaks out and shoots.

       ....

       They were in close proximity to each other. When he turned and was coming
       toward Mr. Henderson, Mr. Henderson did not know what was in Mr. Pugh’s
       mind. Did not know what was in his hands. . . . So I submit to you that Mr.
       Henderson[,] . . . in his mind[,] believed that the danger was real and imminent
       and that his life was in danger, and that he had to do something to protect
       himself, let alone Ms. Guillotte.

       ....

       [A]nd I think you will see that Mr. Henderson was purely acting in self-
       defense. He told you on the stand he didn’t come here with those intentions
       to shoot or even kill Mr. Pugh, or even get in a fight with him.

       ....

       And in order for you to consider that [Mr. Henderson] was acting in self-
       defense, you have to consider what was in his mind. What would a reasonable
       person do in that circumstance . . . [where] somebody who has been choking
       and fighting somebody all day starts walking toward you[?] And you don’t
       know what’s in his hand or what’s going on with him. And as close as they
       were, he didn’t need a gun to hurt Mr. Henderson, he didn’t have to have a
       gun. The State of Mississippi lists several different weapons as deadly
       weapons, not just the firearm, ladies and gentlemen.

¶18.   “Defense counsel is presumed competent[,]” and “no constitutional right . . . to

errorless counsel” exists. Reynolds v. State, 736 So. 2d 500, 511 (¶41) (Miss. Ct. App.

1999). Further, no single correct way exists for defending a client or providing effective

assistance. Id. “Whether to request a certain instruction generally is a matter of trial

strategy.” McCoy v. State, 147 So. 3d 333, 347 (¶36) (Miss. 2014). And “[d]ecisions that

fall within the realm of trial strategy do not amount to ineffective assistance of counsel.”

Ford v. State, 230 So. 3d 316, 320 (¶9) (Miss. Ct. App. 2017).



                                              9
¶19.   Here, Henderson fails to overcome the strong presumption that his trial attorneys’

failure to offer instructions on the castle doctrine, standing your ground, and defense of

others was not part of their trial strategy. In addition to not showing deficient performance,

Henderson fails to demonstrate there was a reasonable probability that such instructions

would have changed the result of his trial. Based on the questions asked by Henderson’s trial

attorneys and the closing argument they made to the jury, the defense’s primary theory

appeared to be that Henderson shot Pugh purely in self-defense. Offering instructions on the

other theories that Henderson now mentions may very well have detracted from this primary

theory of self-defense. Thus, from a review of the record, we find Henderson fails to meet

his high burden for establishing ineffective assistance.        We therefore conclude this

assignment of error lacks merit.

       II.    Weight of the Evidence

¶20.   Henderson next argues the jury’s verdict was against the overwhelming weight of the

evidence, which he asserts supports a finding that he killed Pugh in justifiable self-defense.

Alternatively, Henderson contends that, at most, he is guilty of manslaughter under a theory

of imperfect self-defense. As this Court recently explained:

       When reviewing a denial of a motion for a new trial based on an objection to
       the weight of the evidence, we will only disturb a verdict when it is so contrary
       to the overwhelming weight of the evidence that to allow it to stand would
       sanction an unconscionable injustice. The evidence should be viewed in the
       light most favorable to the verdict, and we will affirm unless the trial court
       abused its discretion in denying a new trial.

Shaheed v. State, 205 So. 3d 1105, 1109 (¶12) (Miss. Ct. App. 2016) (citation and internal

quotation marks omitted).


                                              10
¶21.   Despite Henderson’s assertions to the contrary, the State presented evidence from

which a jury could conclude that Henderson shot Pugh with deliberate design to effect

Pugh’s death and not in self-defense. See Miss. Code Ann. § 97-3-19(1)(a) (“The killing of

a human being without the authority of law by any means or in any manner . . . [, w]hen done

with deliberate design to effect the death of the person killed, . . . shall be first-degree murder

. . . .”). Guillotte testified that, although Pugh’s arrival at the gas station startled her, she was

not afraid of him because he had apologized for his earlier actions. In addition, even though

Pugh was “talking very loudly” to her at the gas station, Guillotte explained that was just his

manner and that he never threatened her. Guillotte further testified that she never saw a

weapon in Pugh’s possession and that he never physically or verbally threatened her or

Henderson.

¶22.   As Guillotte got back into her car, Pugh continued to speak with her. At the end of

their conversation, Pugh leaned into Guillotte’s car through the open driver’s side window.

Although she could not remember for sure, Guillotte testified that she thought Pugh buckled

her seatbelt for her. He then straightened up and leaned back out of her car. The video

footage of the shooting shows that, during this exchange, Henderson stood by the driver’s

side fender of Guillotte’s car. As the trial transcript reflects, Henderson held his gun in his

hand. As Pugh stood up and turned away from Guillotte’s car, Henderson shot Pugh multiple

times. The video never showed a weapon in Pugh’s hands, and the police found no weapon

on his body.

¶23.   At trial, the pathologist who performed the autopsy on Pugh’s body testified that Pugh



                                                 11
had been shot four times—one time in the back and three times in the chest. The State

entered into evidence a text message Henderson sent Guillotte six days before the shooting

in which Henderson stated that he would kill Pugh. The State also offered evidence showing

that, just an hour after sending the text message, Henderson conducted an Internet search on

Mississippi’s stand-your-ground gun laws.

¶24.   As demonstrated by its verdict of first-degree murder, the jury clearly accepted the

State’s evidence and the version of events presented by the State. “Whether we would have

returned the same verdict on the evidence presented is not the relevant question at this stage

. . . .” Shaheed, 205 So. 3d at 1111 (¶18). Instead, “viewing the evidence in the light most

favorable to the verdict, the only issues are whether there was sufficient evidence for a

rational trier of fact to have returned the verdict and whether the trial [court] . . . abused …

[its] discretion by ruling that the verdict was not contrary to the overwhelming weight of the

evidence.” Id. Applying this standard of review, we cannot say that upholding Henderson’s

conviction sanctions an unconscionable injustice or that the circuit court abused its discretion

by denying Henderson’s new-trial motion. See id. at 1109 (¶12). We therefore find this

assignment of error lacks merit.

                                       CONCLUSION

¶25.   Because we find no merit to Henderson’s assignments of error on appeal, we affirm

his conviction and sentence.

¶26.   AFFIRMED.

    CARLTON AND J. WILSON, P.JJ., GREENLEE, WESTBROOKS,
LAWRENCE, McCARTY AND C. WILSON, JJ., CONCUR. BARNES, C.J.,

                                              12
CONCURS IN PART AND IN THE RESULT WITHOUT SEPARATE WRITTEN
OPINION. McDONALD, J., CONCURS IN RESULT ONLY WITHOUT SEPARATE
WRITTEN OPINION.




                              13